F




                                         353RD DISTRICT COURT
   TIM SULAK                                                                            RHONDA WATSON
        Judge                     HEMAN MARION SWEATT TRAVIS COUNTY COURTHOUSE          Official Court Reporter
     (512) 854-9380                                P. O. BOX 1748                            (512) 854-9356
                                                AUSTIN, TEXAS 78767
   MEGAN HONEY                                                                          ELIZABETH GARCIA
                                                 FAX (512) 854-9332
    Staff Attorney                                                                            Court Clerk
    (512) 854-4281                                                                          (512) 854-5852

  PAMELA SEGER                                   February 2, 2015
Court Operations Officer
    (512) 854-9179




        Christopher Knowles, Deputy Clerk
        Third Court of Appeals
        P.O. Box 12547
        Austin, Texas 78711-2457

        Re:       Court of Appeals Number:    03-15-00071-CV
                  Trial Court Cause Number:   D-1-GN-14-001293

        Style: Becky, Ltd.
               v. Milestone Community Builders, LLC, The City of Cedar Park, et al.

        Dear Mr. Knowles:
        There was not a reporter's record taken by me in the above-referenced matter.

        Thank you for your kind attention.

        Sincerely,




        /s/ Rhonda Watson

        Rhonda Watson
        Official Court Reporter